Exhibit 10.1

 

INCYTE CORPORATION

 

2010 STOCK INCENTIVE PLAN

 

(Adopted by the Board of Directors on March 19, 2010)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

ESTABLISHMENT AND PURPOSE

5

SECTION 2.

 

DEFINITIONS

5

(a)

 

“Affiliate”

5

(b)

 

“Award”

5

(c)

 

“Board of Directors”

5

(d)

 

“Change in Control”

5

(e)

 

“Code”

6

(f)

 

“Committee”

6

(g)

 

“Corporation”

6

(h)

 

“Consultant”

6

(i)

 

“Employee”

7

(j)

 

“Exchange Act”

7

(k)

 

“Exercise Price”

7

(l)

 

“Fair Market Value”

7

(m)

 

“ISO”

7

(n)

 

“Nonstatutory Option” or “NSO”

7

(o)

 

“Offeree”

7

(p)

 

“Option”

8

(q)

 

“Optionee”

8

(r)

 

“Outside Director”

8

(s)

 

“Parent”

8

(t)

 

“Participant”

8

(u)

 

“Performance Shares”

8

(v)

 

“Performance Share Agreement”

8

(w)

 

“Plan”

8

(x)

 

“Purchase Price”

8

(y)

 

“Qualifying Performance Criteria”

8

(z)

 

“Restricted Share”

8

(aa)

 

“Restricted Share Agreement”

8

(bb)

 

“Restricted Stock Unit”

8

(cc)

 

“Restricted Stock Unit Agreement”

8

(dd)

 

“SAR”

9

(ee)

 

“SAR Agreement”

9

 

i

--------------------------------------------------------------------------------


 

(ff)

 

“Service”

9

(gg)

 

“Share”

9

(hh)

 

“Stock”

9

(ii)

 

“Stock Option Agreement”

9

(jj)

 

“Subsidiary”

9

(kk)

 

“Total and Permanent Disability”

9

SECTION 3.

 

ADMINISTRATION

9

(a)

 

Committee Composition

9

(b)

 

Committee for Non-Officer Grants

10

(c)

 

Committee Procedures

10

(d)

 

Committee Responsibilities

10

SECTION 4.

 

ELIGIBILITY

11

(a)

 

General Rule

11

(b)

 

Ten-Percent Stockholders

11

(c)

 

Attribution Rules

12

(d)

 

Outstanding Stock

12

SECTION 5.

 

STOCK SUBJECT TO PLAN

12

(a)

 

Basic Limitation

12

(b)

 

Award Limitation

12

(c)

 

Additional Shares

12

SECTION 6.

 

RESTRICTED SHARES

13

(a)

 

Restricted Share Agreement

13

(b)

 

Payment for Awards

13

(c)

 

Vesting

13

(d)

 

Voting and Dividend Rights

13

(e)

 

Restrictions on Transfer of Shares

13

SECTION 7.

 

TERMS AND CONDITIONS OF OPTIONS

13

(a)

 

Stock Option Agreement

13

(b)

 

Number of Shares

14

(c)

 

Exercise Price

14

(d)

 

Withholding Taxes

14

(e)

 

Exercisability and Term

14

(f)

 

Exercise of Options

14

(g)

 

Effect of Change in Control

14

(h)

 

No Rights as a Stockholder

14

(i)

 

Modification, Extension and Assumption of Options

15

(j)

 

Restrictions on Transfer of Shares

15

 

ii

--------------------------------------------------------------------------------


 

(k)

 

Buyout Provisions

15

SECTION 8.

 

PAYMENT FOR SHARES

15

(a)

 

General Rule

15

(b)

 

Surrender of Stock

15

(c)

 

Services Rendered

15

(d)

 

Cashless Exercise

16

(e)

 

Exercise/Pledge

16

(f)

 

Promissory Note

16

(g)

 

Other Forms of Payment

16

(h)

 

Limitations under Applicable Law

16

SECTION 9.

 

STOCK APPRECIATION RIGHTS

16

(a)

 

SAR Agreement

16

(b)

 

Number of Shares

16

(c)

 

Exercise Price

16

(d)

 

Exercisability and Term

16

(e)

 

Effect of Change in Control

17

(f)

 

Exercise of SARs

17

(g)

 

Modification or Assumption of SARs

17

(h)

 

Buyout Provisions

17

SECTION 10.

 

RESTRICTED STOCK UNITS

17

(a)

 

Restricted Stock Unit Agreement

17

(b)

 

Payment for Awards

17

(c)

 

Vesting Conditions

17

(d)

 

Voting and Dividend Rights

18

(e)

 

Form and Time of Settlement of Restricted Stock Units

18

(f)

 

Death of Recipient

18

(g)

 

Creditors’ Rights

18

SECTION 11.

 

PERFORMANCE SHARES

18

(a)

 

Performance Shares and Performance Share Agreement

18

(b)

 

Payment for Awards

19

(c)

 

Terms of Performance Share Awards

19

(d)

 

Voting and Dividend Rights

19

(e)

 

Form and Time of Settlement of Performance Shares

19

(f)

 

Death of Recipient

20

(g)

 

Creditors’ Rights

20

SECTION 12.

 

AUTOMATIC GRANTS TO OUTSIDE DIRECTORS

20

(a)

 

Initial Grants

20

 

iii

--------------------------------------------------------------------------------


 

(b)

 

Annual Grants

20

(c)

 

Vesting Conditions

20

(d)

 

Stock Option Agreement

21

(e)

 

Additional Grants

21

SECTION 13.

 

ADJUSTMENT OF SHARES; REORGANIZATIONS

21

(a)

 

Adjustments

21

(b)

 

Dissolution or Liquidation

21

(c)

 

Reorganizations

21

(d)

 

Reservation of Rights

23

SECTION 14.

 

DEFERRAL OF AWARDS

23

(a)

 

Committee Powers

23

(b)

 

General Rules

24

(c)

 

Code Section 409A

24

SECTION 15.

 

PAYMENT OF DIRECTOR’S FEES IN SECURITIES

24

(a)

 

Effective Date

24

(b)

 

Elections to Receive NSOs, Restricted Shares or Restricted Stock Units

24

(c)

 

Number and Terms of NSOs, Restricted Shares or Restricted Stock Units

24

SECTION 16.

 

AWARDS UNDER OTHER PLANS

25

SECTION 17.

 

LEGAL AND REGULATORY REQUIREMENTS

25

SECTION 18.

 

WITHHOLDING TAXES

25

(a)

 

General

25

(b)

 

Share Withholding

25

SECTION 19.

 

OTHER PROVISIONS APPLICABLE TO AWARDS

25

(a)

 

Transferability

25

(b)

 

Qualifying Performance Criteria

26

SECTION 20.

 

NO EMPLOYMENT RIGHTS

26

SECTION 21.

 

APPLICABLE LAW

27

SECTION 22.

 

DURATION AND AMENDMENTS

27

(a)

 

Term of the Plan

27

(b)

 

Right to Amend or Terminate the Plan

27

(c)

 

Effect of Termination

27


 


IV

--------------------------------------------------------------------------------


 

INCYTE CORPORATION

 

2010 STOCK INCENTIVE PLAN

 


SECTION 1.   ESTABLISHMENT AND PURPOSE.


 

The Plan was adopted by the Board of Directors on March 19, 2010, and shall be
effective on such date subject to the approval of the Corporation’s
stockholders.  The purpose of the Plan is to promote the long-term success of
the Corporation and the creation of stockholder value by (a) encouraging
Employees, Outside Directors and Consultants to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees, Outside
Directors and Consultants with exceptional qualifications and (c) linking
Employees, Outside Directors and Consultants directly to stockholder interests
through increased stock ownership.  The Plan seeks to achieve this purpose by
providing for Awards in the form of Restricted Shares, Restricted Stock Units,
Performance Shares, Options (which may constitute ISOs or NSOs) and SARs.

 


SECTION 2.   DEFINITIONS.


 

(a)          “Affiliate” shall mean any entity other than a Subsidiary, if the
Corporation and/or one or more Subsidiaries own not less than 50% of such
entity.

 

(b)          “Award” shall mean any award of an Option, a SAR, Restricted
Shares, Restricted Stock Units or Performance Shares under the Plan.

 

(c)           “Board of Directors” shall mean the Board of Directors of the
Corporation, as constituted from time to time.

 

(d)          “Change in Control” shall mean the occurrence of any of the
following events:

 


(I)            A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS, AS A
RESULT OF WHICH FEWER THAN ONE-HALF OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO
EITHER:


 

(A)          HAD BEEN DIRECTORS OF THE CORPORATION 24 MONTHS PRIOR TO SUCH
CHANGE; OR

 

(B)           WERE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD OF DIRECTORS
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE DIRECTORS WHO HAD BEEN
DIRECTORS OF THE CORPORATION 24 MONTHS PRIOR TO SUCH CHANGE AND WHO WERE STILL
IN OFFICE AT THE TIME OF THE ELECTION OR NOMINATION; OR

 


(II)           ANY “PERSON” (AS DEFINED BELOW) BY THE ACQUISITION OR AGGREGATION
OF SECURITIES IS OR BECOMES THE BENEFICIAL OWNER (AS DEFINED IN RULE 13D-3 OF
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE

 

5

--------------------------------------------------------------------------------


 


CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY (AND APART FROM RIGHTS
ACCRUING UNDER SPECIAL CIRCUMSTANCES) HAVING THE RIGHT TO VOTE AT ELECTIONS OF
DIRECTORS (THE “BASE CAPITAL STOCK”); EXCEPT THAT ANY CHANGE IN THE RELATIVE
BENEFICIAL OWNERSHIP OF THE CORPORATION’S SECURITIES BY ANY PERSON RESULTING
SOLELY FROM A REDUCTION IN THE AGGREGATE NUMBER OF OUTSTANDING SHARES OF BASE
CAPITAL STOCK, AND ANY DECREASE THEREAFTER IN SUCH PERSON’S OWNERSHIP OF
SECURITIES, SHALL BE DISREGARDED UNTIL SUCH PERSON INCREASES IN ANY MANNER,
DIRECTLY OR INDIRECTLY, SUCH PERSON’S BENEFICIAL OWNERSHIP OF ANY SECURITIES OF
THE CORPORATION; OR


 


(III)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE CORPORATION
WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION, IF PERSONS
WHO WERE NOT STOCKHOLDERS OF THE CORPORATION IMMEDIATELY PRIOR TO SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE
OUTSTANDING SECURITIES OF (A) THE CONTINUING OR SURVIVING ENTITY AND (B) ANY
DIRECT OR INDIRECT PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING ENTITY; OR


 


(IV)          THE CONSUMMATION OF THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION.


 


FOR PURPOSES OF SUBSECTION (D)(II) ABOVE, THE TERM “PERSON” SHALL HAVE THE SAME
MEANING AS WHEN USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT BUT SHALL
EXCLUDE (1) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN MAINTAINED BY THE CORPORATION OR A PARENT OR SUBSIDIARY AND (2) A
CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE CORPORATION
IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE STOCK.


 


ANY OTHER PROVISION OF THIS SECTION 2(D) NOTWITHSTANDING, A TRANSACTION SHALL
NOT CONSTITUTE A CHANGE IN CONTROL IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF
THE CORPORATION’S INCORPORATION OR TO CREATE A HOLDING COMPANY THAT WILL BE
OWNED IN SUBSTANTIALLY THE SAME PROPORTIONS BY THE PERSONS WHO HELD THE
CORPORATION’S SECURITIES IMMEDIATELY BEFORE SUCH A TRANSACTION.


 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)            “Committee” shall mean the committee designated by the Board of
Directors to administer the Plan, as described in Section 3 hereof (or in the
absence of such designation, the Board of Directors itself).

 

(g)          “Corporation” shall mean Incyte Corporation, a Delaware
corporation.

 

(h)          “Consultant” shall mean a consultant or advisor who provides bona
fide services to the Corporation, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

 

6

--------------------------------------------------------------------------------


 

(i)           “Employee” shall mean any individual who is a common-law employee
of the Corporation, a Parent, a Subsidiary or an Affiliate.

 

(j)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(k)          “Exercise Price” shall mean (a) in the case of an Option, the
amount for which one Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement, and (b) in the case of a
SAR, an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.

 

(l)           “Fair Market Value” with respect to a Share, shall mean the market
price of one Share, determined by the Committee as follows:

 


(I)            IF THE STOCK WAS TRADED ON THE NASDAQ STOCK MARKET, THEN THE FAIR
MARKET VALUE SHALL BE EQUAL TO THE LAST REPORTED SALE PRICE REPORTED FOR SUCH
DATE BY THE NASDAQ STOCK MARKET; OR


 


(II)           IF THE STOCK WAS NOT TRADED ON THE NASDAQ STOCK MARKET BUT WAS
TRADED ON ANOTHER UNITED STATES STOCK EXCHANGE ON THE DATE IN QUESTION, THEN THE
FAIR MARKET VALUE SHALL BE EQUAL TO THE CLOSING PRICE REPORTED FOR SUCH DATE BY
THE APPLICABLE COMPOSITE-TRANSACTIONS REPORT; OR


 


(III)          IF THE STOCK WAS TRADED OVER-THE-COUNTER ON THE DATE IN QUESTION,
THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO THE LAST REPORTED SALE PRICE
REPORTED FOR SUCH DATE BY THE OTC BULLETIN BOARD OR, IF NOT SO REPORTED, SHALL
BE EQUAL TO THE CLOSING SALE PRICE QUOTED FOR SUCH DATE BY PINK OTC MARKETS INC.
OR SIMILAR ORGANIZATION OR, IF NO LAST REPORTED OR CLOSING SALE PRICE IS
REPORTED, SHALL BE EQUAL TO THE MEAN BETWEEN THE LAST REPORTED REPRESENTATIVE
BID AND ASKED PRICES QUOTED FOR SUCH DATE BY THE OTC BULLETIN BOARD OR, IF THE
STOCK IS NOT QUOTED ON THE OTC BULLETIN BOARD, BY PINK OTC MARKETS INC. OR
SIMILAR ORGANIZATION; OR


 


(IV)          IF NONE OF THE FOREGOING PROVISIONS IS APPLICABLE, THEN THE FAIR
MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN GOOD FAITH ON SUCH BASIS AS
IT DEEMS APPROPRIATE.


 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(m)          “ISO” shall mean an employee incentive stock option described in
Section 422 of the Code.

 

(n)          “Nonstatutory Option” or “NSO” shall mean an employee stock option
that is not an ISO.

 

(o)          “Offeree” shall mean an individual to whom the Committee has
offered the right to acquire Shares under the Plan (other than upon exercise of
an Option).

 

7

--------------------------------------------------------------------------------


 

(p)          “Option” shall mean an ISO or Nonstatutory Option granted under the
Plan and entitling the holder to purchase Shares.

 

(q)          “Optionee” shall mean an individual or estate who holds an Option
or SAR.

 

(r)           “Outside Director” shall mean a member of the Board of Directors
who is not an Employee or a Consultant.

 

(s)           “Parent” shall mean any corporation or other entity (other than
the Corporation) in an unbroken chain of corporations or other entities ending
with the Corporation, if each of the corporations or other entities other than
the Corporation owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation or other entity that attains the status of a Parent on a date after
the adoption of the Plan shall be a Parent commencing as of such date.

 

(t)           “Participant” shall mean an individual or estate who holds an
Award.

 

(u)          “Performance Shares” shall mean a bookkeeping entry representing
the Corporation’s obligation to deliver Shares (or distribute cash) on a future
date in accordance with the provisions of a Performance Share Agreement.

 

(v)           “Performance Share Agreement” shall mean the agreement between the
Corporation and the recipient of Performance Shares that contains the terms,
conditions and restrictions pertaining to such Performance Shares.

 

(w)          “Plan” shall mean this 2010 Stock Incentive Plan of Incyte
Corporation, as amended from time to time.

 

(x)           “Purchase Price” shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Committee.

 

(y)           “Qualifying Performance Criteria” shall have the meaning set forth
in Section 19(b).

 

(z)           “Restricted Share” shall mean a Share awarded under the Plan and
subject to the terms, conditions and restrictions set forth in a Restricted
Share Agreement.

 

(aa)        “Restricted Share Agreement” shall mean the agreement between the
Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Shares.

 

(bb)        “Restricted Stock Unit” shall mean a bookkeeping entry representing
the Corporation’s obligation to deliver one Share (or distribute cash) on a
future date in accordance with the provisions of a Restricted Stock Unit
Agreement.

 

(cc)         “Restricted Stock Unit Agreement” shall mean the agreement between
the Corporation and the recipient of a Restricted Stock Unit that contains the
terms, conditions and restrictions pertaining to such Restricted Stock Unit.

 

8

--------------------------------------------------------------------------------


 

(dd)        “SAR” shall mean a stock appreciation right granted under the Plan.

 

(ee)         “SAR Agreement” shall mean the agreement between the Corporation
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her SAR.

 

(ff)           “Service” shall mean service as an Employee, Consultant or
Outside Director, subject to such further limitations as may be set forth in the
Plan or the applicable Stock Option Agreement, SAR Agreement, Restricted Share
Agreement, Restricted Stock Unit Agreement or Performance Share Agreement. 
Service does not terminate when an Employee goes on a bona fide leave of
absence, that was approved by the Corporation in writing, if the terms of the
leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law.  However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s employment will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a
contract.  Service terminates in any event when the approved leave ends, unless
such Employee immediately returns to active work.  The Corporation shall be
entitled to determine in its sole discretion which leaves of absence count
toward Service, and when Service terminates for all purposes under the Plan.

 

(gg)        “Share” shall mean one share of Stock, as adjusted in accordance
with Section 13 (if applicable).

 

(hh)        “Stock” shall mean the common stock of the Corporation, $.001 par
value per share.

 

(ii)          “Stock Option Agreement” shall mean the agreement between the
Corporation and an Optionee that contains the terms, conditions and restrictions
pertaining to such Option.

 

(jj)           “Subsidiary” shall mean any corporation, if the Corporation or
one or more other Subsidiaries own not less than 50% of the total combined
voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

(kk)        “Total and Permanent Disability” shall mean that the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last for a continuous period of
not less than one year.

 


SECTION 3.   ADMINISTRATION.


 

(a)          Committee Composition. The Plan shall be administered by the Board
of Directors or a Committee appointed by the Board of Directors.  The Committee
shall consist of two or more members of the Board of Directors.  In addition, to
the extent required by the Board of Directors, the composition of the Committee
shall satisfy (i) such requirements as the Securities and Exchange Commission
may establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and (ii)
such

 

9

--------------------------------------------------------------------------------


 

requirements as the Internal Revenue Service may establish for outside directors
acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

 

(b)          Committee for Non-Officer Grants.  The Board of Directors may also
appoint one or more separate committees of the Board of Directors, each composed
of one or more members of the Board of Directors who need not satisfy the
requirements of Section 3(a), who may administer the Plan with respect to
Employees who are not considered officers or directors of the Corporation under
Section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and may determine all terms of such grants.  Within the limitations of
the preceding sentence, any reference in the Plan to the Committee shall include
such committee or committees appointed pursuant to the preceding sentence.  To
the extent permitted by applicable laws, the Board of Directors may also
authorize one or more officers of the Corporation to designate Employees, other
than persons subject to Section 16 of the Exchange Act, to receive Awards and to
determine the number of such Awards to be received by such Employees.

 


(C)           COMMITTEE PROCEDURES.  THE BOARD OF DIRECTORS SHALL DESIGNATE ONE
OF THE MEMBERS OF THE COMMITTEE AS CHAIRMAN.  THE COMMITTEE MAY HOLD MEETINGS AT
SUCH TIMES AND PLACES AS IT SHALL DETERMINE.  THE ACTS OF A MAJORITY OF THE
COMMITTEE MEMBERS PRESENT AT MEETINGS AT WHICH A QUORUM EXISTS, OR ACTS REDUCED
TO OR APPROVED IN WRITING (INCLUDING VIA EMAIL) BY ALL COMMITTEE MEMBERS, SHALL
BE VALID ACTS OF THE COMMITTEE.


 

(d)          Committee Responsibilities.  Subject to the provisions of the Plan,
the Committee shall have full authority and discretion to take the following
actions:

 


(I)            TO INTERPRET THE PLAN AND TO APPLY ITS PROVISIONS;


 


(II)           TO ADOPT, AMEND OR RESCIND RULES, PROCEDURES AND FORMS RELATING
TO THE PLAN;


 


(III)          TO ADOPT, AMEND OR TERMINATE SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS, INCLUDING QUALIFYING FOR
PREFERRED TAX TREATMENT UNDER APPLICABLE FOREIGN TAX LAWS;


 


(IV)          TO AUTHORIZE ANY PERSON TO EXECUTE, ON BEHALF OF THE CORPORATION,
ANY INSTRUMENT REQUIRED TO CARRY OUT THE PURPOSES OF THE PLAN;


 


(V)           TO DETERMINE WHEN AWARDS ARE TO BE GRANTED UNDER THE PLAN;


 


(VI)          TO SELECT THE OFFEREES AND OPTIONEES;


 


(VII)         TO DETERMINE THE NUMBER OF SHARES TO BE MADE SUBJECT TO EACH
AWARD;


 


(VIII)        TO PRESCRIBE THE TERMS AND CONDITIONS OF EACH AWARD, INCLUDING THE
EXERCISE PRICE, THE PURCHASE PRICE, THE PERFORMANCE CRITERIA, THE PERFORMANCE
PERIOD, AND THE VESTING OR DURATION OF THE AWARD (INCLUDING ACCELERATING THE
VESTING OF AWARDS, EITHER AT THE TIME OF THE AWARD OR THEREAFTER, WITHOUT THE
CONSENT OF THE PARTICIPANT), TO DETERMINE WHETHER AN

 

10

--------------------------------------------------------------------------------


 


OPTION IS TO BE CLASSIFIED AS AN ISO OR AS A NONSTATUTORY OPTION, AND TO SPECIFY
THE PROVISIONS OF THE AGREEMENT RELATING TO SUCH AWARD;


 


(IX)           TO AMEND ANY OUTSTANDING AWARD AGREEMENT, SUBJECT TO APPLICABLE
LEGAL RESTRICTIONS AND TO THE CONSENT OF THE PARTICIPANT IF THE PARTICIPANT’S
RIGHTS OR OBLIGATIONS WOULD BE MATERIALLY IMPAIRED;


 


(X)            TO PRESCRIBE THE CONSIDERATION FOR THE GRANT OF EACH AWARD OR
OTHER RIGHT UNDER THE PLAN AND TO DETERMINE THE SUFFICIENCY OF SUCH
CONSIDERATION;


 


(XI)           TO DETERMINE THE DISPOSITION OF EACH AWARD OR OTHER RIGHT UNDER
THE PLAN IN THE EVENT OF A PARTICIPANT’S DIVORCE OR DISSOLUTION OF MARRIAGE;


 


(XII)          TO DETERMINE WHETHER AWARDS UNDER THE PLAN WILL BE GRANTED IN
REPLACEMENT OF OTHER GRANTS UNDER AN INCENTIVE OR OTHER COMPENSATION PLAN OF AN
ACQUIRED BUSINESS;


 


(XIII)         TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION, OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT;


 


(XIV)        TO ESTABLISH OR VERIFY THE EXTENT OF SATISFACTION OF ANY
PERFORMANCE GOALS OR OTHER CONDITIONS APPLICABLE TO THE GRANT, ISSUANCE,
EXERCISABILITY, VESTING AND/OR ABILITY TO RETAIN ANY AWARD; AND


 


(XV)         TO TAKE ANY OTHER ACTIONS DEEMED NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act.  All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants, and all persons deriving their rights from a Participant.  No
member of the Committee shall be liable for any action that he or she has taken
or has failed to take in good faith with respect to the Plan or any Award.

 


SECTION 4.   ELIGIBILITY.


 

(a)          General Rule. Only Employees shall be eligible for the grant of
ISOs. Only Employees, Consultants and Outside Directors shall be eligible for
the grant of Restricted Shares, Restricted Stock Units, Performance Shares,
Nonstatutory Options or SARs.

 

(b)          Ten-Percent Stockholders. An Employee who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the
Corporation, a Parent or Subsidiary shall not be eligible for the grant of an
ISO unless such grant satisfies the requirements of Section 422(c)(5) of the
Code.

 

11

--------------------------------------------------------------------------------


 

(c)           Attribution Rules. For purposes of Section 4(b) above, in
determining stock ownership, an Employee shall be deemed to own the stock owned,
directly or indirectly, by or for such Employee’s brothers, sisters, spouse,
ancestors and lineal descendants. Stock owned, directly or indirectly, by or for
a corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

 

(d)          Outstanding Stock. For purposes of Section 4(b) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant but shall not include shares authorized for issuance under outstanding
options held by the Employee or by any other person.

 


SECTION 5.   STOCK SUBJECT TO PLAN.


 

(a)          Basic Limitation.  Shares offered under the Plan shall be
authorized but unissued Shares or treasury Shares.  The aggregate number of
Shares authorized for issuance as Awards under the Plan shall not exceed
5,400,000 Shares, plus any Shares approved by the Corporation’s stockholders for
issuance under the Corporation’s 1991 Stock Plan and its 1993 Directors’ Stock
Option Plan (the “Prior Plans”) which are not subject to any outstanding award
under the Prior Plans and which are no longer available for issuance under the
Prior Plans by action of the Board of Directors.  The limitation of this
Section 5(a) shall be subject to adjustment pursuant to Section 13. 
Notwithstanding the foregoing, the number of Shares that may be issued under the
Plan, other than (i) upon exercise of Options or SARs or (ii) pursuant to any
sale of Restricted Shares for a Purchase Price at least equal to 100 percent of
the Fair Market Value shall not exceed 200,000 Shares, subject to adjustment
pursuant to Section 13.  The number of Shares that are subject to other Awards
outstanding at any time under the Plan shall not exceed the number of Shares
which then remain available for issuance under the Plan.  The Corporation,
during the term of the Plan, shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan.  Shares tendered or
withheld in full or partial payment of the Exercise Price of an Award or to
satisfy tax withholding obligations in connection with an Award, and Shares
issued under an Award that are purchased by the Corporation on the open market,
shall not be available for future issuance under the Plan.

 

(b)          Award Limitation.  Subject to the provisions of Section 13, no
Participant may receive Awards under the Plan in any calendar year that relate
to more than 800,000 Shares.

 

(c)           Additional Shares.  If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Shares,
Restricted Stock Units or Performance Shares, is forfeited to or repurchased by
the Corporation due to failure to vest, the unpurchased Shares (or for Awards
other than Options or SARs the forfeited or repurchased Shares) which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated).  With respect to SARs, when a stock settled
SAR is exercised, all of the Shares subject to the SAR shall be counted against
the number of Shares available for future grant or sale under the Plan,
regardless of the number of Shares actually issued pursuant to such exercise. 
Shares that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Shares, Restricted Stock Units or Performance Shares are repurchased
by the Corporation or are forfeited to the

 

12

--------------------------------------------------------------------------------


 

Corporation, such Shares will become available for future grant under the Plan. 
To the extent an Award under the Plan is paid out in cash rather than Shares,
such cash payment will not result in reducing the number of Shares available for
issuance under the Plan.

 


SECTION 6.   RESTRICTED SHARES.


 

(a)          Restricted Share Agreement.  Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Share Agreement between the
recipient and the Corporation. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Restricted Share
Agreements entered into under the Plan need not be identical.

 

(b)          Payment for Awards.  Restricted Shares may be sold or awarded under
the Plan for such consideration as the Committee may determine, including cash,
cash equivalents, full-recourse promissory notes, past services and future
services.

 

(c)           Vesting.  Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Share Agreement.  A
Restricted Share Agreement may provide for accelerated vesting in the event of
the Participant’s death, Total and Permanent Disability or retirement or other
events.  The Committee may determine, at the time of granting Restricted Shares
or thereafter, that all or part of such Restricted Shares shall become vested
upon a Change in Control.  Except as may be set forth in a Restricted Share
Agreement, vesting of the Restricted Shares shall cease on the termination of
the Participant’s Service.

 

(d)          Voting and Dividend Rights.  The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Corporation’s other stockholders.  A Restricted Share Agreement, however,
may require that the holders of Restricted Shares invest any cash dividends
received in additional Restricted Shares.  Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the Award with
respect to which the dividends were paid.

 

(e)           Restrictions on Transfer of Shares.  Restricted Shares shall be
subject to such rights of repurchase, rights of first refusal or other
restrictions as the Committee may determine. Such restrictions shall be set
forth in the applicable Restricted Share Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.

 


SECTION 7.   TERMS AND CONDITIONS OF OPTIONS.


 

(a)          Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Corporation.  Such Option shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Committee deems
appropriate for inclusion in a Stock Option Agreement.  The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO.  The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.  Options may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

13

--------------------------------------------------------------------------------


 

(b)          Number of Shares.  Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option (subject to adjustment in
accordance with Section 13).

 

(c)           Exercise Price.  Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in Section 4(b), and the Exercise Price of an NSO shall not be less 100% of the
Fair Market Value of a Share on the date of grant.  Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee at its sole discretion.  The Exercise Price shall be payable in
one of the forms described in Section 8.

 

(d)          Withholding Taxes.  As a condition to the exercise of an Option,
the Optionee shall make such arrangements as the Corporation may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.  The Optionee shall also make
such arrangements as the Corporation may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.

 

(e)           Exercisability and Term.  Each Stock Option Agreement shall
specify the date when all or any installment of the Option is to become
exercisable.  The Stock Option Agreement shall also specify the term of the
Option; provided, however, that the term of an ISO shall in no event exceed 10
years from the date of grant (five years for Employees described in
Section 4(b)). A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, Total and Permanent
Disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Optionee’s Service.
Options may be awarded in combination with SARs, and such an Award may provide
that the Options will not be exercisable unless the related SARs are forfeited.
Subject to the foregoing in this Section 7(e), the Committee at its sole
discretion shall determine when all or any installment of an Option is to become
exercisable and when an Option is to expire.

 

(f)            Exercise of Options.  Each Stock Option Agreement shall set forth
the extent to which the Optionee shall have the right to exercise the Option
following termination of the Optionee’s Service with the Corporation and its
Subsidiaries, and the right to exercise the Option of any executors or
administrators of the Optionee’s estate or any person who has acquired such
Option(s) directly from the Optionee by bequest or inheritance.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

 

(g)          Effect of Change in Control.  The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Shares subject to such Option upon a Change
in Control.

 

(h)          No Rights as a Stockholder.  An Optionee, or a permitted transferee
of an Optionee, shall have no rights as a stockholder of the Corporation with
respect to any Shares

 

14

--------------------------------------------------------------------------------


 

covered by the Option until the date of the issuance of the Shares underlying
the Option upon a valid exercise thereof.

 

(i)           Modification, Extension and Assumption of Options.  Within the
limitations of the Plan, the Committee may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Corporation or another issuer) in return for the grant of new Options for
the same or a different number of Shares and at the same or a different Exercise
Price; provided, however, that the Committee may not modify outstanding Options
to lower the Exercise Price nor may the Committee assume or accept the
cancellation of outstanding Options in return for the grant of new Options with
a lower Exercise Price, unless such action has been approved by the
Corporation’s stockholders.  The foregoing notwithstanding, no modification of
an Option shall, without the consent of the Optionee, materially impair such
Optionee’s rights or increase his or her obligations under such Option.

 

(j)            Restrictions on Transfer of Shares.  Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee may determine.  Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

(k)          Buyout Provisions.  Except with respect to an Option whose Exercise
Price exceeds the Fair Market Value of the Shares subject to the Option, the
Committee may at any time (a) offer to buy out for a payment in cash or cash
equivalents an Option previously granted or (b) authorize an Optionee to elect
to cash out an Option previously granted, in either case at such time and based
upon such terms and conditions as the Committee shall establish.

 


SECTION 8.   PAYMENT FOR SHARES.


 

(a)          General Rule.  The entire Exercise Price or Purchase Price of
Shares issued under the Plan shall be payable in lawful money of the United
States of America at the time when such Shares are purchased, except as provided
in Section 8(b) through Section 8(g) below.

 

(b)          Surrender of Stock.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Optionee or his
representative.  Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan.  The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Corporation to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.

 

(c)           Services Rendered.  At the discretion of the Committee, Shares may
be awarded under the Plan in consideration of services rendered to the
Corporation or a Subsidiary prior to the award.  If Shares are awarded without
the payment of a Purchase Price in cash, the Committee shall make a
determination (at the time of the award) of the value of the services rendered
by the Offeree and the sufficiency of the consideration to meet the requirements
of Section 6(b).

 

15

--------------------------------------------------------------------------------


 

(d)          Cashless Exercise.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Corporation in
payment of the aggregate Exercise Price.

 

(e)           Exercise/Pledge.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Corporation in payment of the aggregate Exercise Price.

 

(f)            Promissory Note.  To the extent that a Stock Option Agreement or
Restricted Share Agreement so provides, payment may be made all or in part by
delivering (on a form prescribed by the Corporation) a full-recourse promissory
note.

 

(g)          Other Forms of Payment.  To the extent that a Stock Option
Agreement or Restricted Share Agreement so provides, payment may be made in any
other form that is consistent with applicable laws, regulations and rules.

 

(h)          Limitations under Applicable Law.  Notwithstanding anything herein
or in a Stock Option Agreement or Restricted Share Agreement to the contrary,
payment may not be made in any form that is unlawful, as determined by the
Committee in its sole discretion.

 


SECTION 9.   STOCK APPRECIATION RIGHTS.

 

(a)          SAR Agreement.  Each grant of a SAR under the Plan shall be
evidenced by a SAR Agreement between the Optionee and the Corporation.  Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various SAR Agreements entered into under the Plan need not be identical.  SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.

 

(b)          Number of Shares.  Each SAR Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Section 13.

 

(c)           Exercise Price.  Each SAR Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant.  A SAR Agreement may specify an Exercise Price that varies in
accordance with a predetermined formula while the SAR is outstanding.

 

(d)          Exercisability and Term.  Each SAR Agreement shall specify the date
when all or any installment of the SAR is to become exercisable.  The SAR
Agreement shall also specify the term of the SAR.  A SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s death, Total and
Permanent Disability or retirement or other events.  Except as may be set forth
in a SAR Agreement, vesting of the SAR shall cease on the termination of the
Participant’s Service.  SARs may be awarded in combination with Options, and
such an Award may provide that the SARs will not be exercisable unless the
related Options are forfeited.  A

 

16

--------------------------------------------------------------------------------


 

SAR may be included in an ISO only at the time of grant but may be included in
an NSO at the time of grant or thereafter. A SAR granted under the Plan may
provide that it will be exercisable only in the event of a Change in Control.

 

(e)           Effect of Change in Control.  The Committee may determine, at the
time of granting a SAR or thereafter, that such SAR shall become fully
exercisable as to all Shares subject to such SAR upon a Change in Control.

 

(f)            Exercise of SARs.  Upon exercise of a SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Corporation (a) Shares, (b) cash or (c) a combination of Shares
and cash, as the Committee shall determine.  The amount of cash and/or the Fair
Market Value of Shares received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the Shares subject to the SARs exceeds the Exercise Price.

 

(g)          Modification or Assumption of SARs.  Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding SARs or may accept
the cancellation of outstanding SARs (whether granted by the Corporation or by
another issuer) in return for the grant of new SARs for the same or a different
number of Shares and at the same or a different exercise price.  The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
holder, materially impair his or her rights or obligations under such SAR.

 

(h)          Buyout Provisions.  Except with respect to a SAR whose Exercise
Price exceeds the Fair Market Value of the Shares subject to the SAR, the
Committee may at any time (a) offer to buy out for a payment in cash or cash
equivalents a SAR previously granted, or (b) authorize an Optionee to elect to
cash out a SAR previously granted, in either case at such time and based upon
such terms and conditions as the Committee shall establish.

 


SECTION 10.                       RESTRICTED STOCK UNITS.


 

(a)          Restricted Stock Unit Agreement.  Each grant of Restricted Stock
Units under the Plan shall be evidenced by a Restricted Stock Unit Agreement
between the recipient and the Corporation.  Such Restricted Stock Units shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various
Restricted Stock Unit Agreements entered into under the Plan need not be
identical. Restricted Stock Units may be granted in consideration of a reduction
in the recipient’s other compensation.

 

(b)          Payment for Awards. To the extent that an Award is granted in the
form of Restricted Stock Units, no cash consideration shall be required of the
Award recipients.

 

(c)           Vesting Conditions.  Each Award of Restricted Stock Units may or
may not be subject to vesting. Vesting shall occur, in full or in installments,
upon satisfaction of the conditions specified in the Restricted Stock Unit
Agreement.  A Restricted Stock Unit Agreement may provide for accelerated
vesting in the event of the Participant’s death, Total and Permanent Disability
or retirement or other events.  The Committee may determine, at the time of
granting Restricted Stock Units or thereafter, that all or part of such
Restricted Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Corporation.

 

17

--------------------------------------------------------------------------------


 

(d)          Voting and Dividend Rights.  The holders of Restricted Stock Units
shall have no voting rights.  Prior to settlement or forfeiture, any Restricted
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Share while the
Restricted Stock Unit is outstanding. Dividend equivalents may be converted into
additional Restricted Stock Units.  Settlement of dividend equivalents may be
made in the form of cash, in the form of Shares, or in a combination of both.
Prior to distribution, any dividend equivalents which are not paid shall be
subject to the same conditions and restrictions (including without limitation,
any forfeiture conditions) as the Restricted Stock Units to which they attach.

 

(e)           Form and Time of Settlement of Restricted Stock Units.  Settlement
of vested Restricted Stock Units may be made in the form of (a) cash, (b) Shares
or (c) any combination of both, as determined by the Committee.  The actual
number of Restricted Stock Units eligible for settlement may be larger or
smaller than the number included in the original Award, based on predetermined
performance factors.  Methods of converting Restricted Stock Units into cash may
include (without limitation) a method based on the average Fair Market Value of
Shares over a series of trading days.  A Restricted Stock Unit Agreement may
provide that vested Restricted Stock Units may be settled in a lump sum or in
installments.  A Restricted Stock Unit Agreement may provide that the
distribution may occur or commence when all vesting conditions applicable to the
Restricted Stock Units have been satisfied or have lapsed, or it may be deferred
to any later date.  The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents.  Until an Award of Restricted Stock
Units is settled, the number of such Restricted Stock Units shall be subject to
adjustment pursuant to Section 13.

 

(f)            Death of Recipient. Any Restricted Stock Units that become
payable after the recipient’s death shall be distributed to the recipient’s
beneficiary or beneficiaries. Each recipient of Restricted Stock Units under the
Plan shall designate one or more beneficiaries for this purpose by filing the
prescribed form with the Corporation.  A beneficiary designation may be changed
by filing the prescribed form with the Corporation at any time before the Award
recipient’s death.  If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Restricted Stock Units that
become payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

(g)          Creditors’ Rights.  A holder of Restricted Stock Units shall have
no rights other than those of a general creditor of the Corporation. Restricted
Stock Units represent an unfunded and unsecured obligation of the Corporation,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.

 


SECTION 11.                       PERFORMANCE SHARES.


 

(a)          Performance Shares and Performance Share Agreement.  Each grant of
Performance Shares under the Plan shall be evidenced by a Performance Share
Agreement between the recipient and the Corporation.  Such Performance Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various Performance Share Agreements entered into under the Plan need not be
identical. Performance Shares may be granted in consideration of a reduction in
the recipient’s other compensation.

 

18

--------------------------------------------------------------------------------


 

(b)          Payment for Awards. To the extent that an Award is granted in the
form of Performance Shares, no cash consideration shall be required of the Award
recipients.

 

(c)           Terms of Performance Share Awards.  The Committee may determine
the terms of Performance Share Awards, all of which shall be subject to
Section 19(b) of the Plan.  Each Performance Share Agreement shall set forth the
number of Shares subject to such Performance Share Award, the Qualifying
Performance Criteria and the performance period.  Except as otherwise provided
in the Performance Share Agreement, the Performance Share Award shall terminate
upon the termination of the Participant’s Service.  Prior to settlement and in
accordance with Section 19(b) of the Plan, the Committee shall determine the
extent to which Performance Shares have been earned.  Performance periods may
overlap and the holders may participate simultaneously with respect to
Performance Shares Awards that are subject to different performance periods and
different Qualifying Performance Criteria.  The number of Shares may be fixed or
may vary in accordance with such Qualifying Performance Criteria as may be
determined by the Committee.  A Performance Share Agreement may provide for
accelerated vesting in the event of the Participant’s death, Total and Permanent
Disability or retirement or other events.  The Committee may determine, at the
time of granting Performance Share Awards or thereafter, that all or part of the
Performance Shares shall become vested upon a Change in Control.

 

(d)          Voting and Dividend Rights. The holders of Performance Shares shall
have no voting rights with respect to such Performance Shares.  Prior to
settlement or forfeiture, any Performance Share awarded under the Plan may, at
the Committee’s discretion, carry with it a right to dividend equivalents.  Such
right entitles the holder to be credited with an amount equal to all cash
dividends paid on one Share while the Performance Share is outstanding. 
Dividend equivalents may be converted into additional Performance Shares. 
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both.  Prior to distribution, any dividend
equivalents which are not paid shall be subject to the same conditions and
restrictions (including without limitation, any forfeiture conditions) as the
Performance Shares to which they attach.

 

(e)           Form and Time of Settlement of Performance Shares.  Settlement of
Performance Shares may be made in the form of (a) cash, (b) Shares or (c) any
combination of both, as determined by the Committee and set forth in the
Performance Share Agreements.  The actual number of Performance Shares eligible
for settlement may be larger or smaller than the number included in the original
Award, based on the Qualifying Performance Criteria.  Methods of converting
Performance Shares into cash may include (without limitation) a method based on
the average Fair Market Value of Shares over a series of trading days.  A
Performance Share Agreement may provide that Performance Shares may be settled
in a lump sum or in installments.  A Performance Share Agreement may provide
that the distribution may occur or commence when all vesting conditions
applicable to the Performance Shares have been satisfied or have lapsed, or it
may be deferred to any later date.  The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents.  Until an Award of
Performance Shares is settled, the number of such Performance Shares shall be
subject to adjustment pursuant to Section 13.

 

19

--------------------------------------------------------------------------------


 

(f)            Death of Recipient. Any Performance Share Award that becomes
payable after the recipient’s death shall be distributed to the recipient’s
beneficiary or beneficiaries. Each recipient of a Performance Share Award under
the Plan shall designate one or more beneficiaries for this purpose by filing
the prescribed form with the Corporation.  A beneficiary designation may be
changed by filing the prescribed form with the Corporation at any time before
the Award recipient’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Award recipient, then any Performance Share
Award that becomes payable after the recipient’s death shall be distributed to
the recipient’s estate.

 

(g)          Creditors’ Rights.  A holder of Performance Shares shall have no
rights other than those of a general creditor of the Corporation. Performance
Shares represent an unfunded and unsecured obligation of the Corporation,
subject to the terms and conditions of the applicable Performance Share
Agreement.

 


SECTION 12.                       AUTOMATIC GRANTS TO OUTSIDE DIRECTORS


 

(a)          Initial Grants.  Each new Outside Director as of the effective date
of the Plan, shall receive Nonstatutory Options covering 35,000 Shares within
one business day after his or her initial election to the Board of Directors. 
The number of Shares included in an Option shall be subject to adjustment under
Section 13.

 

(b)          Annual Grants. On the first business day following the conclusion
of each regular annual meeting of the Corporation’s stockholders, each Outside
Director who will continue serving as a member of the Board of Directors
thereafter shall receive an Option covering 20,000 Shares, subject to adjustment
under Section 13.  Each Outside Director who is not initially elected at a
regular annual meeting of the Corporation’s stockholders shall receive an Option
to purchase a pro rata portion of 20,000 Shares within ten business days of such
Director’s election based on the number of full months remaining from the date
of election until the next regular annual meeting of the Corporation’s
stockholders divided by twelve.  Any fractional shares resulting from such
calculation shall be rounded up to the nearest whole number.

 

(c)           Vesting Conditions.  Each Option granted under Subsection (a) of
this Section 12 shall become exercisable (i) as to one-fourth (1/4) of the total
number of Shares covered by such Option on the first anniversary of the date of
grant and (ii) as to one-forty-eighth (1/48) of the total number of Shares
covered by such Option on each of a series of thirty-six (36) monthly
installments thereafter.  Except as set forth in the next succeeding sentence
and in the last sentence of this Subsection (c), each Option granted under
Subsection (b) of this Section 12 shall become exercisable in full on the first
anniversary of the date of grant; provided, however, that each such Option shall
become exercisable in full immediately prior to the next regular annual meeting
of the Corporation’s stockholders following such date of grant in the event such
meeting occurs prior to such first anniversary date.  Except as set forth in the
last sentence of this Subsection (c), each Option granted under Subsection
(b) to Outside Directors who were not initially elected at a regular annual
meeting of the Corporation’s stockholders shall become exercisable in full
immediately prior to the next regular annual meeting of the Corporation’s
stockholders following the date of grant.  Notwithstanding the foregoing, each
Option granted under Subsection (b) above that is outstanding shall become
exercisable in full in the event that a Change in Control occurs with respect to
the Corporation.

 

20

--------------------------------------------------------------------------------


 

(d)          Stock Option Agreement.  All grants to Outside Directors under this
Section 12 shall be evidenced by a Stock Option Agreement between the Optionee
and the Corporation.  Such Option shall be subject to all applicable terms and
conditions of the Plan and may be subject to other terms and condition that are
not inconsistent with the Plan and that the Board of Directors deems appropriate
for inclusion in a Stock Option Agreement.

 

(e)           Additional Grants.  Notwithstanding the foregoing provisions of
this Section 12, the Board of Directors may from time to time increase the
number of Shares subject to an initial or annual grant of Options under
Section 12(a) or (b) to any Outside Director to the extent the Board of
Directors determines necessary to induce an Outside Director to become or remain
an Outside Director or to reflect an increase in the duties or responsibilities
of the Outside Director, subject to all terms and conditions of the Plan
otherwise applicable to grants of Options.  Each such Option may become
exercisable on the same schedule as set forth in Section 12(c) or on a different
schedule, as the Board of Directors in each case shall determine.

 


SECTION 13.                       ADJUSTMENT OF SHARES; REORGANIZATIONS.


 

(a)          Adjustments.  In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the Fair Market Value of Shares, a combination or consolidation of the
outstanding Stock (by reclassification or otherwise) into a lesser number of
Shares, a recapitalization, a spin-off or a similar occurrence, the Committee
shall make appropriate and equitable adjustments in:

 


(I)            THE NUMERICAL LIMITATIONS SET FORTH IN SECTIONS 5(A) AND (B);


 


(II)           THE NUMBER OF SHARES COVERED BY ALL OUTSTANDING AWARDS; AND


 


(III)          THE EXERCISE PRICE UNDER EACH OUTSTANDING OPTION AND SAR.


 

(b)          Dissolution or Liquidation.  To the extent not previously exercised
or settled, all outstanding Awards shall terminate immediately prior to the
dissolution or liquidation of the Corporation.

 

(c)           Reorganizations.  In the event the Corporation is party to a
merger or other reorganization, subject to any vesting acceleration provisions
in an Award agreement, outstanding Awards shall be treated in the manner
provided in the agreement of merger or reorganization (including as the same may
be amended).  Such agreement shall not be required to treat all Awards or
individual types of Awards similarly in the merger or reorganization; provided,
however, that such agreement shall provide for one of the following with respect
to all outstanding Awards (as applicable):

 


(I)            THE CONTINUATION OF THE OUTSTANDING AWARD BY THE CORPORATION, IF
THE CORPORATION IS A SURVIVING CORPORATION;


 


(II)           THE ASSUMPTION OF THE OUTSTANDING AWARD BY THE SURVIVING
CORPORATION OR ITS PARENT OR SUBSIDIARY;

 

21

--------------------------------------------------------------------------------


 


(III)          THE SUBSTITUTION BY THE SURVIVING CORPORATION OR ITS PARENT OR
SUBSIDIARY OF ITS OWN AWARD FOR THE OUTSTANDING AWARD;


 


(IV)          FULL EXERCISABILITY OR VESTING AND ACCELERATED EXPIRATION OF THE
OUTSTANDING AWARD, FOLLOWED BY THE CANCELLATION OF SUCH AWARD;


 


(V)           THE CANCELLATION OF AN OUTSTANDING OPTION OR SAR AND A PAYMENT TO
THE OPTIONEE EQUAL TO THE EXCESS OF (I) THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO SUCH OPTION OR SAR (WHETHER OR NOT SUCH OPTION OR SARS IS THEN
EXERCISABLE OR SUCH SHARES ARE THEN VESTED) AS OF THE CLOSING DATE OF SUCH
MERGER OR REORGANIZATION OVER (II) ITS AGGREGATE EXERCISE PRICE.  SUCH PAYMENT
MAY BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF THE
SURVIVING CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE
REQUIRED AMOUNT. SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED
UNTIL THE DATE OR DATES WHEN SUCH OPTION OR SAR WOULD HAVE BECOME EXERCISABLE OR
SUCH SHARES WOULD HAVE VESTED.  SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED ON
THE OPTIONEE’S CONTINUING SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT
BE LESS FAVORABLE TO THE OPTIONEE THAN THE SCHEDULE UNDER WHICH SUCH OPTION OR
SAR WOULD HAVE BECOME EXERCISABLE OR SUCH SHARES WOULD HAVE VESTED (INCLUDING
ANY VESTING ACCELERATION PROVISIONS).  IF THE EXERCISE PRICE OF THE SHARES
SUBJECT TO ANY OPTION OR SAR EXCEEDS THE FAIR MARKET VALUE OF THE SHARES SUBJECT
THERETO, THEN SUCH OPTION OR SAR MAY BE CANCELLED WITHOUT MAKING A PAYMENT TO
THE OPTIONEE WITH RESPECT THERETO.  FOR PURPOSES OF THIS SUBSECTION (V), THE
FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED WITHOUT REGARD TO ANY
VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY;


 


(VI)          THE CANCELLATION OF AN OUTSTANDING RESTRICTED STOCK UNIT AND A
PAYMENT TO THE PARTICIPANT EQUAL TO THE FAIR MARKET VALUE OF THE SHARES SUBJECT
TO SUCH RESTRICTED STOCK UNIT (WHETHER OR NOT SUCH RESTRICTED STOCK UNIT IS THEN
VESTED) AS OF THE CLOSING DATE OF SUCH MERGER OR OTHER REORGANIZATION.  SUCH
PAYMENT MAY BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF THE
SURVIVING CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE
REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED
UNTIL THE DATE OR DATES WHEN SUCH RESTRICTED STOCK UNIT WOULD HAVE VESTED.  SUCH
PAYMENT MAY BE SUBJECT TO VESTING BASED ON THE PARTICIPANT’S CONTINUING SERVICE,
PROVIDED THAT THE VESTING SCHEDULE SHALL NOT BE LESS FAVORABLE TO THE
PARTICIPANT THAN THE SCHEDULE UNDER WHICH SUCH RESTRICTED STOCK UNIT WOULD HAVE
VESTED (INCLUDING ANY VESTING ACCELERATION PROVISIONS).  FOR PURPOSES OF THIS
SUBSECTION (VI), THE FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED
WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY; OR


 


(VII)         THE CANCELLATION OF AN OUTSTANDING PERFORMANCE SHARE AWARD AND A
PAYMENT TO THE PARTICIPANT EQUAL TO THE FAIR MARKET VALUE OF THE TARGET

 

22

--------------------------------------------------------------------------------


 


SHARES SUBJECT TO SUCH PERFORMANCE SHARE AWARD (WHETHER OR NOT SUCH PERFORMANCE
SHARE AWARD IS THEN VESTED) AS OF THE CLOSING DATE OF SUCH MERGER OR
REORGANIZATION.  SUCH PAYMENT MAY BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS,
OR SECURITIES OF THE SURVIVING CORPORATION OR ITS PARENT WITH A FAIR MARKET
VALUE EQUAL TO THE REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS
AND MAY BE DEFERRED UNTIL THE DATE OR DATES WHEN SUCH PERFORMANCE SHARE AWARD
WOULD HAVE SETTLED.  SUCH PAYMENT MAY BE SUBJECT TO THE PARTICIPANT’S CONTINUING
SERVICE AND THE ACHIEVEMENT OF PERFORMANCE CRITERIA THAT ARE BASED ON THE
PERFORMANCE CRITERIA SET FORTH IN THE PERFORMANCE SHARE AWARD, WITH SUCH CHANGES
THAT MAY NECESSARY TO GIVE EFFECT TO THE MERGER OR OTHER REORGANIZATION,
PROVIDED THAT THE PERFORMANCE PERIOD SHALL NOT BE LESS FAVORABLE TO THE
PARTICIPANT THAN THE PERFORMANCE PERIOD UNDER SUCH PERFORMANCE SHARE AWARD
(INCLUDING ANY VESTING ACCELERATION PROVISIONS).  FOR PURPOSES OF THIS
SUBSECTION (VII), THE FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED
WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY.


 

(d)          Reservation of Rights. Except as provided in Section 13, a
Participant shall have no rights by reason of the occurrence of (or relating to)
any merger or other reorganization, any transaction described in Section 13(a),
or any transaction that results in an increase or decrease in the number of
shares of stock of any class of the Corporation.  Any issue by the Corporation
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, Awards. The grant of an Award pursuant to the Plan shall
not affect in any way the right or power of the Corporation to effect any merger
or other reorganization, any transaction described in Section 13(a), any
dissolution or liquidation of the Corporation or any transaction that results in
an increase or decrease in the number of shares of stock of any class of the
Corporation.

 


SECTION 14.                       DEFERRAL OF AWARDS.


 

(a)          Committee Powers. The Committee in its sole discretion may permit
or require a Participant to:

 


(I)            HAVE CASH THAT OTHERWISE WOULD BE PAID TO SUCH PARTICIPANT AS A
RESULT OF THE EXERCISE OF A SAR OR THE SETTLEMENT OF RESTRICTED STOCK UNITS OR
PERFORMANCE SHARES CREDITED TO A DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR
SUCH PARTICIPANT BY THE COMMITTEE AS AN ENTRY ON THE CORPORATION’S BOOKS;


 


(II)           HAVE SHARES THAT OTHERWISE WOULD BE DELIVERED TO SUCH PARTICIPANT
AS A RESULT OF THE EXERCISE OF AN OPTION OR SAR CONVERTED INTO AN EQUAL NUMBER
OF RESTRICTED STOCK UNITS; OR


 


(III)          HAVE SHARES THAT OTHERWISE WOULD BE DELIVERED TO SUCH PARTICIPANT
AS A RESULT OF THE EXERCISE OF AN OPTION OR SAR OR THE SETTLEMENT OF RESTRICTED
STOCK UNITS OR PERFORMANCE SHARES CONVERTED INTO AMOUNTS CREDITED TO A

 

23

--------------------------------------------------------------------------------


 


DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR SUCH PARTICIPANT BY THE COMMITTEE
AS AN ENTRY ON THE CORPORATION’S BOOKS. SUCH AMOUNTS SHALL BE DETERMINED BY
REFERENCE TO THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE DATE WHEN THEY
OTHERWISE WOULD HAVE BEEN DELIVERED TO SUCH PARTICIPANT.


 

(b)          General Rules. A deferred compensation account established under
this Section 14 may be credited with interest or other forms of investment
return, as determined by the Committee. A Participant for whom such an account
is established shall have no rights other than those of a general creditor of
the Corporation. Such an account shall represent an unfunded and unsecured
obligation of the Corporation and shall be subject to the terms and conditions
of the applicable agreement between such Participant and the Corporation. If the
deferral or conversion of Awards is permitted or required, the Committee in its
sole discretion may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Section 14.

 

(c)           Code Section 409A. Notwithstanding the foregoing, any deferrals of
Award payments in respect of an Award held by a Participant who is subject to
United States federal income tax shall be subject to the applicable requirements
of Section 409A of the Code and the Treasury Regulations promulgated
thereunder.  To the extent that the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Award agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code.   In the event that following the grant of an Award
the Committee determines that such Award may be subject to Section 409A of the
Code, the Committee may adopt such amendments to the applicable Award agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and the Treasury Regulations promulgated thereunder
and thereby avoid the application of any penalty taxes under such Section.

 


SECTION 15.                       PAYMENT OF DIRECTOR’S FEES IN SECURITIES


 


(A)          EFFECTIVE DATE. NO PROVISION OF THIS SECTION 15 SHALL BE EFFECTIVE
UNLESS AND UNTIL THE BOARD HAS DETERMINED TO IMPLEMENT SUCH PROVISION.


 

(b)          Elections to Receive NSOs, Restricted Shares or Restricted Stock
Units. An Outside Director may elect to receive his or her annual retainer
payment and/or meeting fees from the Corporation in the form of cash, NSOs,
Restricted Shares or Restricted Stock Units, or a combination thereof, as
determined by the Board.  Such NSOs, Restricted Shares or Restricted Stock Units
shall be issued under the Plan.  An election under this Section 15 shall be
filed with the Corporation on the prescribed form.

 

(c)           Number and Terms of NSOs, Restricted Shares or Restricted Stock
Units. The number of NSOs, Restricted Shares or Restricted Stock Units to be
granted to Outside Directors in lieu of annual retainers and meeting fees that
would otherwise be paid in cash shall be

 

24

--------------------------------------------------------------------------------


 

calculated in a manner determined by the Board.  The term of such NSOs,
Restricted Shares or Restricted Stock Units shall also be determined by the
Board.

 


SECTION 16.                       AWARDS UNDER OTHER PLANS.


 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of Shares issued under this Plan.  Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Restricted Stock Units and shall, when issued, reduce the number of Shares
available under Section 5.

 


SECTION 17.                       LEGAL AND REGULATORY REQUIREMENTS.


 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Corporation’s
securities may then be listed, and the Corporation has obtained the approval or
favorable ruling from any governmental agency which the Corporation determines
is necessary or advisable.  The Corporation shall not be liable to a Participant
or other persons as to: (a) the non-issuance or sale of Shares as to which the
Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s counsel to be necessary
to the lawful issuance and sale of any Shares under the Plan; and (b) any tax
consequences expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted under the Plan.

 


SECTION 18.                       WITHHOLDING TAXES.


 

(a)          General.  To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Corporation for the satisfaction of any
withholding tax obligations that arise in connection with the Plan.  The
Corporation shall not be required to issue any Shares or make any cash payment
under the Plan until such obligations are satisfied.

 

(b)          Share Withholding.  The Corporation may permit a Participant to
satisfy all or part of his or her withholding or income tax obligations by
having the Corporation withhold all or a portion of any Shares that otherwise
would be issued to him or her or by surrendering all or a portion of any Shares
that he or she previously acquired.  Such Shares shall be valued at their Fair
Market Value on the date when taxes otherwise would be withheld in cash.  In no
event may a Participant have Shares withheld that would otherwise be issued to
him or her in excess of the number necessary to satisfy the legally required
minimum tax withholding.

 


SECTION 19.                       OTHER PROVISIONS APPLICABLE TO AWARDS.


 

(a)          Transferability.  Unless the agreement evidencing an Award (or an
amendment thereto authorized by the Committee) expressly provides otherwise, no
Award granted under this Plan, nor any interest in such Award, may be assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and

 

25

--------------------------------------------------------------------------------


 

distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code.  Notwithstanding the
foregoing, in no event may a Participant sell or otherwise transfer for value
any Award granted under the Plan or any interest in such an Award, other than
Shares issued to the Participant that are no longer subject to vesting or other
restrictions under the terms of the applicable Award.  Any purported sale,
assignment, conveyance, gift, pledge, hypothecation or transfer in violation of
this Section 19(a) shall be void and unenforceable against the Corporation.

 

(b)          Qualifying Performance Criteria.  The number of Shares or other
benefits granted, issued, retainable and/or vested under an Award may be made
subject to the attainment of performance goals for a specified period of time
relating to one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the
Corporation as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ or quarter’s results or to a
designated comparison group or index, in each case as specified by the Committee
in the Award: (a) cash flow (including operating cash flow), (b) earnings per
share, (c) (i) earnings before interest, (ii) earnings before interest and
taxes, (iii) earnings before interest, taxes and depreciation, (iv) earnings
before interest, taxes, depreciation and amortization, or (iv) earnings before
any combination of such expenses or deductions, (d) return on equity, (e) total
stockholder return, (f) share price performance, (g) return on capital,
(h) return on assets or net assets, (i) revenue, (j) income or net income,
(k) operating income or net operating income, (l) operating profit or net
operating profit, (m) operating margin or profit margin (including as a
percentage of revenue), (n) return on operating revenue, (o) return on invested
capital, (p) market segment shares or (q) economic profit (“Qualifying
Performance Criteria”).  The Committee may appropriately adjust any evaluation
of performance under a Qualifying Performance Criteria to exclude any of the
following events that occur during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, nonrecurring items to be disclosed in the
Corporation’s financial statements (including footnotes) for the applicable year
and/or in management’s discussion and analysis of the financial condition and
results of operations appearing in the Corporation’s annual report to
stockholders for the applicable year.  If applicable, the Committee shall
determine the Qualifying Performance Criteria not later than the 90th day of the
performance period, and shall determine and certify, for each Participant (or
for all Participants), the extent to which the Qualifying Performance Criteria
have been met.  The Committee may not in any event increase the amount of
compensation payable under the Plan upon the attainment of a Qualifying
Performance Criteria to a Participant who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 


SECTION 20.                       NO EMPLOYMENT RIGHTS.


 

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee.  The Corporation and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

26

--------------------------------------------------------------------------------


 


SECTION 21.                       APPLICABLE LAW.


 

The Plan shall be construed and enforced in accordance with the law of the State
of Delaware, without reference to its principles of conflicts of law.

 


SECTION 22.                       DURATION AND AMENDMENTS.


 

(a)          Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on March 18, 2020 and may be terminated on any earlier date
pursuant to Subsection (b) below.

 

(b)          Right to Amend or Terminate the Plan. The Board of Directors may
amend or terminate the Plan at any time and from time to time. Rights and
obligations under any Award granted before amendment of the Plan shall not be
materially impaired by such amendment, except with consent of the Participant.
An amendment of the Plan shall be subject to the approval of the Corporation’s
stockholders only to the extent required by applicable laws, regulations or
rules.

 

(c)           Effect of Termination. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan shall not affect
Awards previously granted under the Plan.

 

27

--------------------------------------------------------------------------------